2020 UT App 130



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                              v.
                     RANDY ALLEN HAUGEN,
                          Appellant.

                            Opinion
                        No. 20190518-CA
                    Filed September 17, 2020

         Third District Court, West Jordan Department
           The Honorable Katie Bernards-Goodman
                         No. 071400664

            Sarah J. Carlquist, Attorney for Appellant
         Sean D. Reyes and Jonathan S. Bauer, Attorneys
                         for Appellee

 JUDGE DAVID N. MORTENSEN authored this Opinion, in which
 JUDGES MICHELE M. CHRISTIANSEN FORSTER and KATE APPLEBY
                        concurred.

MORTENSEN, Judge:

¶1     Through an ostensible business deal, Randy Allen
Haugen stole $177,380 from a Utah company. After the State
charged Haugen with theft, the parties negotiated a plea-in-
abeyance agreement. The court accepted the plea and held it in
abeyance while Haugen paid the company back. Before Haugen
had paid the required restitution in full, however, a Colorado
grand jury indicted him on charges of securities fraud and
failure to file a tax return. Haugen pled guilty to those charges,
and the Utah district court determined that he had violated the
terms of the plea-in-abeyance agreement, terminated it, and
entered his conviction. Haugen appeals, claiming that the
                         State v. Haugen


agreement did not include a condition that he not commit any
further violations of law during the abeyance period. We affirm.


                        BACKGROUND

¶2     Haugen’s theft arose from a business arrangement. Based
on an internet search, a Utah company seeking electronic
equipment contacted Haugen, and the two entered into a
contract. The company agreed to pay Haugen $177,380 up front,
and Haugen agreed to send the equipment to the company on a
specified date. If the equipment was not received by that date,
Haugen agreed to refund the money to the company
immediately. After the date passed without receipt of the
equipment or the money, the company contacted Haugen
several times demanding its money back. When Haugen did not
comply, a criminal investigation ensued. Haugen’s bank records
showed that he sent some of the money to another company and
transferred the rest to his personal account for household
expenses and remodeling his home.

¶3     The State charged Haugen with one count of felony theft.
The State and Haugen ultimately entered into a plea-in-abeyance
agreement by which Haugen agreed to plead no contest to the
theft charge and to pay the stipulated amount of $177,380 in
successive, periodic payments over eighteen months. Upon full
compliance with the agreement and “provided the Defendant
complie[d] with the conditions imposed by the court during the
period of abeyance,” the State agreed to dismiss the case against
Haugen. A Statement of Defendant and Certificate of the
Prosecuting Attorney were incorporated into the agreement. The
Statement of Defendant included a clause (Integration Clause)
that said, “My plea of no contest is the result of a plea bargain
between myself and the prosecuting attorney. The promises,
duties and provisions of this plea bargain, if any, are fully
contained in the Plea Agreement attached to this Statement.”



20190518-CA                    2               2020 UT App 130
                          State v. Haugen


And the Certificate of the Prosecuting Attorney attached to the
agreement said, “The plea negotiations are fully contained in
this Statement and in the attached Plea Agreement and as may
be supplemented on the record before the court.”

¶4     The district court held a plea-in-abeyance hearing during
which the State and Haugen outlined the terms of the
agreement, and the court asked, “Is there anything else that’s
anticipated that he’s required to do during that plea [in]
abeyance period other than to have no violations of the law,
which the Court will require him to do?” Haugen’s counsel
responded, “No, sir.” The court stated that it would accept
Haugen’s plea and hold it in abeyance, and reiterated the terms
of the agreement, including the abeyance period, the payment
terms, and the no-violations-of-law condition:

       The plea will be held in abeyance for a period of 18
       months. The terms and conditions of that, Mr.
       Haugen, are that you pay [the amounts in the
       agreed-upon phases]. Further, that you have no
       violations of law, whatsoever. If you are arrested,
       cited, or charged with a violation of the law,
       excluding a minor traffic violation, you are to
       report that to the clerk of this court within 48
       hours.

Haugen did not object to the no-violations-of-law condition at
any point during the hearing and signed the agreement only
after the court orally imposed the condition. After the hearing,
the court took two further actions with regard to the imposed
requirement. The court entered a Sentence/Judgment/Notice
Form into the record, which included a no-further-violations box
that it filled in. Additionally, in a minute entry, the court wrote,
“Conditions of Agreement: No further violations,” among other
things.




20190518-CA                     3                2020 UT App 130
                         State v. Haugen


¶5     In the following years, Haugen struggled to make the
payments by the required deadlines, and the plea-in-abeyance
period was extended numerous times. During this time, Haugen
committed securities fraud and failed to file a tax return, both in
violation of Colorado law. Before Haugen made his final
payment, the State found out about Haugen’s alleged crimes
because it received information that a Colorado grand jury had
indicted him. The State filed a motion for an order to show
cause, asking that Haugen be found in violation of the plea-in-
abeyance agreement and that the plea be entered as a conviction.
See Utah Code Ann. § 77-2a-4(1) (LexisNexis 2017). 1

¶6     The court issued an order to show cause. The court
continued the hearing, however, “to allow time for the Colorado
case to resolve.” Eventually, Haugen filed a motion to dismiss,
asserting that he had complied with the terms of the agreement.
Specifically, he argued that the agreement did not include a no-
violations-of-law condition and that the court “can’t assume
conditions like no criminal convictions.” For its part, the State
argued that the agreement incorporated the court-imposed no-
violations-of-law condition. In the meantime, Haugen had pled
guilty to the charges against him in Colorado. After reviewing
the record, the court determined that the no-violations-of-law
condition had been properly imposed, that Haugen had violated
the agreement, and that the agreement should be terminated.
Therefore, the court entered a judgment of conviction for theft.

¶7    Haugen timely appeals.




1. The statutory provisions in effect at the relevant time do not
differ in any way material to this case from the current
provisions. We therefore cite the current Utah Code for
convenience.




20190518-CA                     4               2020 UT App 130
                          State v. Haugen


             ISSUE AND STANDARD OF REVIEW

¶8     The sole issue before us is whether the district court erred
in determining that Haugen violated the plea-in-abeyance
agreement. The interpretation of a plea-in-abeyance agreement is
reviewed for correctness. See State v. Francis, 2017 UT 49, ¶ 8, 424
P.3d 156 (“The enforceability of a plea agreement presents a
question of law we review for correctness.”). And a district
court’s decision to terminate a plea-in-abeyance agreement is
reviewed for an abuse of discretion. State v. Wimberly, 2013 UT
App 160, ¶ 5, 305 P.3d 1072.


                            ANALYSIS

¶9     A plea-in-abeyance agreement is “an agreement entered
into between the prosecution and the defendant setting forth the
specific terms and conditions upon which, following acceptance
of the agreement by the court, a plea may be held in abeyance.”
Utah Code Ann. § 77-2a-1(2) (LexisNexis 2017). Plea agreements
are essentially contracts, and contract principles generally
provide a useful framework within which to interpret them.
State v. Francis, 2017 UT 49, ¶ 11, 424 P.3d 156. “An overriding
principle in contract law is that the intentions of the parties are
controlling.” Layton City v. Stevenson, 2014 UT 37, ¶ 21, 337 P.3d
242 (cleaned up). “Where a contract is unambiguous, the parties’
intentions are determined from the plain meaning of the
contractual language, and the contract may be interpreted as a
matter of law.” Id. (cleaned up). It is important to note, however,
that “while plea agreements are like contracts, they are not
contracts, and therefore contract doctrines do not always apply
to them.” Francis, 2017 UT 49, ¶ 11 (cleaned up); see also State v.
Stringham, 2001 UT App 13, ¶ 13, 17 P.3d 1153 (“Although
principles of contract law provide a useful analytical framework
in cases involving plea agreements, they cannot be blindly




20190518-CA                     5                2020 UT App 130
                         State v. Haugen


incorporated into the criminal law in the area of plea
bargaining.” (cleaned up)).

¶10 On appeal, it is undisputed that Haugen committed
subsequent criminal acts during the abeyance period. It is also
undisputed that Haugen fulfilled his agreement to pay the
required restitution after he committed the criminal acts in
Colorado. What is disputed, however, is whether his illegal
actions were a violation of the plea agreement. Haugen argues
that the no-violations-of-law condition was not a part of the
agreement, claiming that the full plea agreement was contained
in the written agreement. Haugen then argues that he did not
expressly and unequivocally agree to the no-violations-of-law
term, and therefore it could not form a part of the agreement.
Thus, Haugen asserts, the district court erred in determining that
he violated the plea agreement. We disagree with Haugen on
both points.

¶11 Haugen’s first argument is unsound. Haugen’s opening
brief fails to acknowledge the court-imposed-conditions
provision, and he admits as much in his reply brief, stating that
he “overlooked the sentence the State cites.” When that
provision is considered, the resolution of the case before us
becomes simple: in the written plea agreement Haugen agreed to
abide by any court-imposed conditions; the court imposed a no-
violations-of-law condition; Haugen did not object to that
condition; Haugen signed the agreement after the court imposed
the condition; and Haugen violated it. Haugen’s conviction
therefore was appropriately entered.

¶12 To start, the no-violations-of-law condition was a part of
the agreement by way of the court-imposed-conditions
provision. That provision specifically stated that the State would
dismiss the case “provided the Defendant complie[d] with the
conditions imposed by the court during the period of abeyance.”
Haugen thus agreed in advance to the conditions the court


20190518-CA                     6              2020 UT App 130
                         State v. Haugen


would impose upon him. By signing the plea agreement after the
court imposed its condition, Haugen consented to it without
reservation.

¶13 Next, the record leaves no doubt that the court imposed
the no-violations-of-law condition and that Haugen violated it.
At the plea-in-abeyance hearing, the court stated—twice—that it
was imposing the condition. Initially, the court said, “Is there
anything else that’s anticipated that [Haugen]’s required to do
during that plea and abeyance period other than to have no
violations of the law, which the Court will require him to do?”
(Emphasis added.) And then the court reiterated the condition to
Haugen: “[Y]ou [must] have no violations of law, whatsoever. If
you are arrested, cited, or charged with a violation of the law,
excluding a minor traffic violation, you are to report that to the
clerk of this court within 48 hours.” The court then submitted a
Sentence/Judgment/Notice Form with the no-further-violations
box filled in, and wrote “Conditions of Agreement: No further
violations,” in a minute entry. Subsequently, Haugen pled guilty
to securities fraud and failing to file his tax return in Colorado.

¶14 Haugen’s only thread of hope under the terms of the
agreement is the Integration Clause. But it does not stretch as far
as he would like. “Only where the contract is ambiguous will we
look to extrinsic evidence to interpret a contract. The language of
a contract is ambiguous only if it is reasonably susceptible to
more than one interpretation.” Stevenson, 2014 UT 37, ¶ 21
(cleaned up).

¶15 The provisions in this agreement, read harmoniously,
direct the court to look to extrinsic evidence of court-imposed
conditions. Indeed, the court-imposed-conditions provision
implies as much, and the Certificate of the Prosecuting Attorney
explicitly says so: “The plea negotiations are fully contained in
this Statement and in the attached Plea Agreement and as may be
supplemented on the record before the court.” (Emphasis added.)


20190518-CA                     7               2020 UT App 130
                         State v. Haugen


Thus, the district court did not err in determining that the no-
violations-of-law condition was a part of the agreement.

¶16 In short, the agreement allowed for court-imposed
conditions without limitation. The court imposed the no-
violations-of-law condition. Haugen violated that condition.
Consequently, the court did not err in its determination. 2

¶17 Notwithstanding these points, Haugen maintains his
second argument—that he had to expressly and unequivocally
agree to all the conditions the court imposed on him—citing
State v. Quintana, 2002 UT App 166, 48 P.3d 249. We might find
this argument compelling without the court-imposed-conditions
provision, or if Haugen had disputed its imposition at the
hearing. However, under the circumstances of this case, we
disagree.

¶18 In Quintana, the defendant was charged with theft, and
later she and the State entered into an oral plea-in-abeyance
agreement. Id. ¶¶ 2, 9. The defendant eventually paid the
required restitution in the prescribed time period and sought the
promised reduction in the degree of her charge. Id. ¶ 5. The State
opposed her motion, however, “arguing that [the defendant] had
not completed the terms of the plea agreement because she had
yet to successfully complete her probation.” Id. The district
court agreed with the State, and the defendant appealed. Id. ¶ 6.
This court reversed because “the State’s promise was contingent
only upon [the defendant] paying the restitution within six
months. [She] upheld her end of the bargain.” Id. ¶ 9. No

2. We nevertheless acknowledge that having all the terms in
writing is a better practice, even those imposed at the time of the
plea hearing, and that the mere seconds involved in amending a
plea agreement by interlineation is time well spent to avoid
disputes that might arise later.




20190518-CA                     8               2020 UT App 130
                          State v. Haugen


evidence existed that she agreed to any term related to
probation. Id. ¶ 8 n.2.

¶19 Quintana does not command the same result here. Unlike
the vague oral agreement that did not clearly include the
probation condition in Quintana, the agreement here expressly
included the court-imposed-conditions provision. And the
record leaves no doubt that the court imposed the no-violations-
of-law condition at the hearing and that Haugen did not
uphold his end of the bargain. Furthermore, unlike
the defendant in Quintana who never consented to probation
being a condition, Haugen agreed in advance that he would
abide by the conditions the court would impose on him. At the
hearing, Haugen could have objected to the condition. He also
could have declined to sign the agreement after the district court
expressly imposed the no-violations-of-law condition. Instead,
he signed the agreement with full knowledge of the no-
violations-of-law condition. 3 Under these circumstances, the




3. Haugen also argues that the district court violated rule 11 of
the Utah Rules of Criminal Procedure by not receiving Haugen’s
express consent to the no-violations-of-law condition. Utah’s
Plea-in-Abeyance Statute requires that “acceptance of any plea in
anticipation of a plea in abeyance agreement shall be done in full
compliance with” rule 11. Utah Code Ann. § 77-2a-3(1)(a)
(LexisNexis 2017); see also Layton City v. Stevenson, 2014 UT 37,
¶ 31, 337 P.3d 242. Rule 11(i)(3) states, “If the judge then decides
that final disposition should not be in conformity with the plea
agreement, the judge shall advise the defendant and then call
upon the defendant to either affirm or withdraw the plea.” Utah
R. Crim. P. 11(i)(3). Assuming this provision applies here, the
condition was in conformity with the plea agreement given the
court-imposed-conditions provision.




20190518-CA                     9                2020 UT App 130
                         State v. Haugen


district court did not err in determining that Haugen violated the
plea-in-abeyance agreement. 4


                         CONCLUSION

¶20 For the foregoing reasons, we hold that the district court
did not err in determining that Haugen violated the plea-in-
abeyance agreement. Accordingly, we affirm.




4. The court also concluded that a no-violations-of-law condition
“is generally a condition of any plea in abeyance, so [it was]
going to find that it does include no additional” violations of the
law. We cannot agree. Whatever the traditions or routine
practices related to plea-in-abeyance agreements may be, see
generally Stevenson, 2014 UT 37, plea-in-abeyance agreements are
like contracts and include only the terms to which the parties
agree. See supra ¶ 9.




20190518-CA                    10               2020 UT App 130